DETAILED ACTION
This is a final office action regarding application number 16/562,194, filed September 5, 2019, is in response to the applicants arguments and amendments filed May 16, 2022. Claim 2 has been cancelled. Claims 1, 8, and 16 have been amended. Claims 1 and 4-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed February 16, 2022. Applicants amendments to claim 1 have been deemed sufficient to overcome the previous 35 USC 103 rejections through the inclusion of “tracking an actual total number of times the one or more control parameters exceeds the one or more thresholds for the level one powertrain torque or power urgency assessment level; and returning the vehicle to a service center via the autonomous driver responsive to the actual total number of times the one or more control parameters exceed the one or more thresholds for the level one powertrain torque or power urgency assessment level exceeding a predetermined number of times”, as supported by the specification on at least pages 31-33. However, as this changes the scope of the claims, new rejections have been made based on the changed scope of the previously rejected claims, new art rejections have been added below. Additionally, applicants amendments to claims 8 and 16 have not been deemed sufficient to overcome the previous 35 USC 103 rejections, the rejections have been maintained below with changes to reflect amendments and applicant’s arguments filed May 16, 2022 have been fully considered but they are not fully persuasive for the reasons seen below. 

On page 11 the applicant argues “Whether or not Abari is "capable of counting a number of metrics such as rides and miles," there is insufficient evidence of record to support Abari counting metrics such as the number of times a control parameter exceeds a threshold. Only disclosure can be found in Applicant's specification as to tracking an actual total number of times the one or more control parameters exceeds the one or more thresholds for the level one powertrain torque or power urgency assessment level.”, the examiner respectfully disagrees. As is discussed below in detail in claims 1, 8, and 16 the combination of Namuduri, Kodi and Abari teach a system capable of counting the number of times a powertrain parameter exceeds a threshold. In particular Namuduri teaches a system that is capable of setting thresholds for control parameters for vehicle systems, Abari teaches a system that is capable of collecting data associated with metrics from an vehicle status monitor and these metrics can be associated with thresholds, by combining the threshold system of Namuduri with the status monitoring and counting of Abari a system would be capable of counting the number of times a threshold has been exceeded during a drive cycle (Paragraph [0069], “In particular embodiments, travel data may be collected by autonomous vehicle status monitor 654 ... For instance, vehicle status monitor 654 may record one or more of a number of rides completed by the autonomous vehicle, a number of miles traveled, a time elapsed, and other travel information since the autonomous vehicle last received maintenance.”) (Paragraph [0078], “For example, autonomous vehicle monitor module 614 can maintain status thresholds and/or status rules. In particular embodiments, one or more status thresholds may be defined for various metrics collected by vehicle status monitor 654. For example, the one or more status thresholds may include one or more of a driving time, a number of rides, and a number of miles, among others.”) (Paragraph [0079], " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the system is capable of counting a number of metrics such as rides and miles, and the system is interpreted as being capable of counting other metrics such as the number of times a control parameter exceeds a threshold as taught by Namuduri). 

On pages 11-12 the applicant argues “In other words, no disclosure or suggestion can be found in Namuduri, Koti, and Abari, alone or in combination, to adjust powertrain output torque or power based on a second level of urgency and to track the actual total number of times the one or more control parameters exceeds the one or more thresholds for the level one urgency.”, the examiner respectfully disagrees. As is discussed in detail below Namuduri teaches generating a plurality of powertrain torque urgency assessment levels including that one of those levels being a medium or level two (Paragraph [0038], “Based on the various input signals received by the controller, a processor is programmed to generate possible driving behaviors and execute one or more algorithms to control operation of the propulsion system. ... Algorithm 64 may be used to select a predetermined speed profile based on the forecasted driving events. Algorithm 66 automatically detects high traffic congestion creep conditions and adjusts engine operation to optimize for the low-speed stop and go driving. Algorithm 68 includes a number of different shift schedules for the transmission gear ratio, and shifting may be adjusted based on the forecast driving conditions. ... Algorithm 70 includes logic to selectively deactivate a number of the combustion cylinders of the engine when sufficiently low torque output is required such that a portion of the overall number of cylinders is sufficient to satisfy torque demand.”, here the system is analyzing the future driving needs of the vehicle in order to determine an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set including a plurality of assessments for various control schemes/levels which the examiner is interpreting as including a medium level assessment), Koti further teaches a system which uses a plurality of thresholds each associated with a different torque or power level which is interpreted by the examiner as having a medium or level two assessment (Paragraph [0078], “The reductant management circuit 188 may also be configured to use the predicted cruise speed state to relax ammonia slip limits of the aftertreatment system 150. For example, the ammonia slip limits may be set to stringent values to ensure that the ammonia slip is within thresholds during transient operation or at low vehicle speed. Predicted cruise speed state may indicate that steady state conditions or high vehicle speed will persist for a specified duration. In such situations, the reductant management circuit 188 maybe configured to relax ammonia slip limits when predicted cruise speed state is active without speed modulation leading to lower reductant consumption and/or lower amount of NOx.”, here the system is adjusting thresholds based on different levels of predicted power from a low or level one assessment to a different threshold for a medium or level two assessment), finally Abari teaches a system that is capable of collecting data associated with metrics from an vehicle status monitor and these metrics can be associated with thresholds, by combining the threshold system of Namuduri with the status monitoring and counting of Abari a system would be capable of counting the number of times a threshold has been exceeded during a drive cycle (Paragraph [0069], “In particular embodiments, travel data may be collected by autonomous vehicle status monitor 654 ... For instance, vehicle status monitor 654 may record one or more of a number of rides completed by the autonomous vehicle, a number of miles traveled, a time elapsed, and other travel information since the autonomous vehicle last received maintenance.”) (Paragraph [0078], “For example, autonomous vehicle monitor module 614 can maintain status thresholds and/or status rules. In particular embodiments, one or more status thresholds may be defined for various metrics collected by vehicle status monitor 654. For example, the one or more status thresholds may include one or more of a driving time, a number of rides, and a number of miles, among others.”) (Paragraph [0079], " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the system is capable of counting a number of metrics such as rides and miles, and the system is interpreted as being capable of counting other metrics such as the number of times a control parameter exceeds a threshold as taught by Namuduri).

 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Koti (US-20200031332) and further in view of Abari (US-20190197798).



Regarding claim 1, Namuduri teaches a vehicle operating method, comprising
generating a powertrain torque or power request (Paragraph [0004], "The propulsion system also includes a controller programmed to forecast an acceleration demand based on at least one estimation model. The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand.", here the system is generating a request/command corresponding to required axle torque)
and a powertrain torque or power urgency assessment level (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", here an assessment of the external conditions is being made and an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set) (Paragraph [0052], “The Ecomode portion may also output a signal 338 indicative of required torque at a location along the driveline account for the acceleration requests of each of the plurality of control schemes that contribute to determining propulsion system output.”, here the system is showing that the calculations include a plurality of assessments for various control schemes/levels)
via autonomous driver for a vehicle (Paragraph [0035], "In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction.", here the system is performing the above functions via an autonomous system)
wherein the powertrain torque or urgency assessment level generated to govern one or more control parameters for powertrain operation of a vehicle is a level two powertrain torque or power urgency assessment level (The specification of the instant application defines a level two assessment level as “A level two powertrain torque or power urgency level signals the powertrain system that the urgency to deliver the requested powertrain torque is medium” on Pages 16-17) (Paragraph [0038], “Based on the various input signals received by the controller, a processor is programmed to generate possible driving behaviors and execute one or more algorithms to control operation of the propulsion system. ... Algorithm 64 may be used to select a predetermined speed profile based on the forecasted driving events. Algorithm 66 automatically detects high traffic congestion creep conditions and adjusts engine operation to optimize for the low-speed stop and go driving. Algorithm 68 includes a number of different shift schedules for the transmission gear ratio, and shifting may be adjusted based on the forecast driving conditions. ... Algorithm 70 includes logic to selectively deactivate a number of the combustion cylinders of the engine when sufficiently low torque output is required such that a portion of the overall number of cylinders is sufficient to satisfy torque demand.”, here the system is analyzing the future driving needs of the vehicle in order to determine an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set including a plurality of assessments for various control schemes/levels which the examiner is interpreting as including a medium level assessment)
adjusting one or more thresholds based on the level two powertrain torque or power urgency assessment level (Paragraph [0072], "Once Ecomode is engaged, a different torque range may be applied as a criteria to maintain the Ecomode.", here the threshold has been changed to an alternative one as a result of the assessment that the vehicle has entered "Ecomode" which may be interpreted as a level two assessment level)
and adjusting powertrain output torque or power based on the one or more thresholds for the level two powertrain torque or power urgency assessment level in response to the powertrain torque or power request (Paragraph [0004], "The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand. The controller is further programmed to engage at least one fuel conservation action in response to the required axle torque being within a first predetermined torque threshold range.", here the controller is adjusting the output torque based on the acceleration demand)
monitoring one or more control parameters of powertrain components relative to the one or more thresholds (Paragraph [0034-0035] and Figs. 1-6, "The controller may also receive other signals pertaining to the state of the engine and its operating conditions. The controller 146 is also in communication with the electric machine and receives signals 22 indicative of motor speed, torque, temperature, current draw, and voltage across the motor. The controller 146 also receives signals 14 indicative of a user selection of any of various propulsion system operation modes.”, here the system is monitoring various control parameters by receiving signals that are indicative of a state of the powertrain and relevant to the earlier recited thresholds which are related to torque).
However, Namuduri does not explicitly teach that the thresholds can be associated with degradation levels of the powertrain system and wherein the one or more thresholds based on the level two powertrain torque or power urgency assessment level are associated with increased powertrain degradation compared to one or more thresholds for a level one powertrain torque or power urgency assessment level.
Koti teaches a vehicle equipped with an aftertreatment system with a controller and adjust elements of the system based on the load required by a route including
one or more thresholds associated with powertrain degradation levels (Paragraph [0068], “The dynamic torque management circuit 183 may be configured to control the transmission 102 to adjust (e.g., limit) dynamic torque of the engine 101 so as to prevent fast temperature transients or oscillations in the exhaust gas temperature and thereby, the SCR catalyst 162 temperature. Such temperature transients may occur due to fast changing load on the engine (e.g., frequently changing road grade, traffic, etc.). Fast temperature transients may degrade performance of the SCR catalyst 162 by causing ammonia desorption and ammonia slip from the SCR catalyst 162. Furthermore, fast temperature transients may also cause the temperature of the SCR catalyst 162 to exceed beyond a maximum allowable temperature of the SCR catalyst 162, which may degrade the SCR catalyst 162. The dynamic torque management circuit 183 may be configured to dynamically manage torque by controlling the transmission 102, for example, by limiting torque based on the predicted load or predicted SCR temperature so as to beneficially avoid both fast temperature transients, prevent the SCR temperature from exceeding the maximum allowable temperature, reduce ammonia slip and provide efficient reductant use.”, here the system is associating a monitored parameter of the engine in the form of a temperature and a temperature transient and using those parameters to set thresholds in order to limit the torque of the engine so as to prevent degradation of the catalyst, the catalyst and SCR system here are interpreted as components of the powertrain)
wherein the one or more thresholds based on the level two powertrain torque or power urgency assessment level are associated with increased powertrain degradation compared to one or more thresholds for a level one powertrain torque or power urgency assessment level (Paragraph [0068], “The dynamic torque management circuit 183 may be configured to control the transmission 102 to adjust (e.g., limit) dynamic torque of the engine 101 so as to prevent fast temperature transients or oscillations in the exhaust gas temperature and thereby, the SCR catalyst 162 temperature. Such temperature transients may occur due to fast changing load on the engine (e.g., frequently changing road grade, traffic, etc.). Fast temperature transients may degrade performance of the SCR catalyst 162 by causing ammonia desorption and ammonia slip from the SCR catalyst 162. Furthermore, fast temperature transients may also cause the temperature of the SCR catalyst 162 to exceed beyond a maximum allowable temperature of the SCR catalyst 162, which may degrade the SCR catalyst 162.”, here the system is associating a monitored parameter of the engine in the form of a temperature and a temperature transient and using those parameters to set thresholds in order to limit the torque of the engine so as to prevent degradation of the catalyst, the catalyst and SCR system here are interpreted as components of the powertrain) (Paragraph [0078], “The reductant management circuit 188 may also be configured to use the predicted cruise speed state to relax ammonia slip limits of the aftertreatment system 150. For example, the ammonia slip limits may be set to stringent values to ensure that the ammonia slip is within thresholds during transient operation or at low vehicle speed. Predicted cruise speed state may indicate that steady state conditions or high vehicle speed will persist for a specified duration. In such situations, the reductant management circuit 188 maybe configured to relax ammonia slip limits when predicted cruise speed state is active without speed modulation leading to lower reductant consumption and/or lower amount of NOx.”, here the system is adjusting thresholds based on different levels of predicted power from a low or level one assessment to a different threshold for a medium or level two assessment).
Namuduri and Koti are analogous art as they are all generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include threshold levels associated with degradation levels of a powertrain component of Koti in the autonomous vehicle operating method of Namuduri to improve the fuel economy of the system (Koti, Paragraph [0072], "For example, if the SCR catalyst temperature is within or exceeding a desired temperature range, the engine and charge management circuits 184 and 185 may cooperatively increase the load on the electromagnetic device 106 and exert less load on the engine 101, thereby improving fuel economy.”).
However neither Namuduri nor Koti explicitly teach counting an actual total number of times the one or more control parameters exceed the plurality of powertrain torque or power urgency assessment levels during a drive cycle and returning a vehicle to a service center via the autonomous driver responsive to the one or more control parameters exceeding a first threshold level a predetermined number of times after completing a drive cycle in which the first threshold level is exceeded the predetermined number of times.
However, Abari teaches autonomous vehicle control and fleet management methods including 
tracking an actual number of times the one or more control parameters exceeds the one or more thresholds for the level one powertrain torque or power urgency assessment level (Paragraph [0069], “In particular embodiments, travel data may be collected by autonomous vehicle status monitor 654 ... For instance, vehicle status monitor 654 may record one or more of a number of rides completed by the autonomous vehicle, a number of miles traveled, a time elapsed, and other travel information since the autonomous vehicle last received maintenance.”) (Paragraph [0078], “For example, autonomous vehicle monitor module 614 can maintain status thresholds and/or status rules. In particular embodiments, one or more status thresholds may be defined for various metrics collected by vehicle status monitor 654. For example, the one or more status thresholds may include one or more of a driving time, a number of rides, and a number of miles, among others.”) (Paragraph [0079], " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the system is capable of counting a number of metrics such as rides and miles, and the system is interpreted as being capable of counting other metrics such as the number of times a control parameter exceeds a threshold as taught by Namuduri)
and returning the vehicle to a service center via the autonomous driver responsive to the actual total number of times the one or more control parameters exceed the one or more thresholds for the level one powertrain torque or power urgency assessment level exceeding a predetermined number of times (Paragraph [0079], " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the autonomous driver is proceeding to a service center after determining that the vehicle status information has exceeded a threshold a predetermined number of times in this case if a metric has exceeded a threshold one time it will be routed to a service center).
Namuduri, Koti and Abari are analogous art as they are all generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include methodology of counting an actual total number of times the one or more control parameters exceed the plurality of powertrain torque or power urgency assessment levels during a drive cycle and directing an autonomous vehicle to a service center when the system determines service is required taught in Abari in the autonomous vehicle operating method of Namuduri and Koti to improve the safety of the vehicle system by ensuring that the autonomous vehicle system is capable of determining its own operational state without human interaction (Abari, Paragraph [0013], “even without the benefit of frequent and regular human observation or inspection, the autonomous vehicles in the fleet are kept in good working order and that they meet all applicable safety and regulatory requirements”).

Regarding claim 4, the combination of Namuduri, Koti, and Abari teaches a vehicle operating method as discussed above in claim 1, Namuduri further teaches
where the powertrain torque or power urgency assessment is based on input provided via one or more vehicle occupants (Paragraph [0035], "The controller 146 also receives signals 14 indicative of a user selection of any of various propulsion system operation modes.", here the user is making an urgency assessment and selecting a vehicle mode based on that assessment).

Regarding claim 5, the combination of Namuduri, Koti, and Abari teaches a vehicle operating method as discussed above in claim 1, Namaduri further teaches
where the powertrain torque or power urgency assessment is based on input provided via one or more vehicle systems (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", Here an assessment of the urgency of torque requests is being calculated based on external conditions received from vehicle systems and an optimal engine mode is selected).

Regarding claim 7, the combination of Namuduri, Koti, and Abari teaches a vehicle operating method as discussed above in claim 1, Namaduri further teaches
where powertrain output is adjusted via a controller that receives the powertrain torque or power request from the autonomous driver (Paragraph [0004], "The propulsion system also includes a controller programmed to forecast an acceleration demand based on at least one estimation model. The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand.", here the controller is adjusting via a command the axle torque in response to the acceleration demand).

Regarding claim 8, Namuduri teaches a vehicle operating method comprising
generating a powertrain torque or power request (Paragraph [0004], "The propulsion system also includes a controller programmed to forecast an acceleration demand based on at least one estimation model. The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand.", here the system is generating a request/command corresponding to required axle torque)
and a plurality of powertrain torque or power urgency assessment levels (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", here an assessment of the external conditions is being made and an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set) (Paragraph [0052], “The Ecomode portion may also output a signal 338 indicative of required torque at a location along the driveline account for the acceleration requests of each of the plurality of control schemes that contribute to determining propulsion system output.”, here the system is showing that the calculations include a plurality of assessments for various control schemes/levels)
via autonomous driver (Paragraph [0034-0035] and Figs. 1-6, "In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction.", here the system is performing the above functions via an autonomous system)
wherein a powertrain torque or power urgency assessment level generated to govern one or more control parameters for powertrain operation of a vehicle is a level two powertrain torque or power urgency assessment level (The specification of the instant application defines a level two assessment level as “A level two powertrain torque or power urgency level signals the powertrain system that the urgency to deliver the requested powertrain torque is medium” on Pages 16-17) (Paragraph [0038], “Based on the various input signals received by the controller, a processor is programmed to generate possible driving behaviors and execute one or more algorithms to control operation of the propulsion system. ... Algorithm 64 may be used to select a predetermined speed profile based on the forecasted driving events. Algorithm 66 automatically detects high traffic congestion creep conditions and adjusts engine operation to optimize for the low-speed stop and go driving. Algorithm 68 includes a number of different shift schedules for the transmission gear ratio, and shifting may be adjusted based on the forecast driving conditions. ... Algorithm 70 includes logic to selectively deactivate a number of the combustion cylinders of the engine when sufficiently low torque output is required such that a portion of the overall number of cylinders is sufficient to satisfy torque demand.”, here the system is analyzing the future driving needs of the vehicle in order to determine an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set including a plurality of assessments for various control schemes/levels which the examiner is interpreting as including a medium level assessment)
adjusting one or more thresholds based on the level two powertrain torque or power urgency assessment levels (Paragraph [0072], "Once Ecomode is engaged, a different torque range may be applied as a criteria to maintain the Ecomode.", here the threshold has been changed to an alternative one as a result of the assessment that the vehicle has entered "Ecomode" which may be interpreted as a level two assessment level)
and adjusting powertrain output torque or power based on the one or more thresholds for the level two powertrain torque or power urgency assessment level in response to the powertrain torque or power request (Paragraph [0004], "The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand. The controller is further programmed to engage at least one fuel conservation action in response to the required axle torque being within a first predetermined torque threshold range.", here the controller is adjusting the output torque based on the acceleration demand)
and monitoring one or more control parameters of powertrain components relative to the one or more thresholds for the level one powertrain torque or power urgency assessment level (Paragraph [0035], "The controller may also receive other signals pertaining to the state of the engine and its operating conditions. The controller 146 is also in communication with the electric machine and receives signals 22 indicative of motor speed, torque, temperature, current draw, and voltage across the motor. The controller 146 also receives signals 14 indicative of a user selection of any of various propulsion system operation modes.”, here the system is monitoring various control parameters by receiving signals that are indicative of a state of the powertrain and relevant to the earlier recited thresholds which are related to torque).
However, Namuduri does not explicitly teach that the thresholds can be associated with degradation levels of the powertrain system.
Koti teaches a vehicle equipped with an aftertreatment system with a controller and adjust elements of the system based on the load required by a route including
one or more thresholds associated with powertrain degradation levels (Paragraph [0068], “The dynamic torque management circuit 183 may be configured to control the transmission 102 to adjust (e.g., limit) dynamic torque of the engine 101 so as to prevent fast temperature transients or oscillations in the exhaust gas temperature and thereby, the SCR catalyst 162 temperature. Such temperature transients may occur due to fast changing load on the engine (e.g., frequently changing road grade, traffic, etc.). Fast temperature transients may degrade performance of the SCR catalyst 162 by causing ammonia desorption and ammonia slip from the SCR catalyst 162. Furthermore, fast temperature transients may also cause the temperature of the SCR catalyst 162 to exceed beyond a maximum allowable temperature of the SCR catalyst 162, which may degrade the SCR catalyst 162. The dynamic torque management circuit 183 may be configured to dynamically manage torque by controlling the transmission 102, for example, by limiting torque based on the predicted load or predicted SCR temperature so as to beneficially avoid both fast temperature transients, prevent the SCR temperature from exceeding the maximum allowable temperature, reduce ammonia slip and provide efficient reductant use.”, here the system is associating a monitored parameter of the engine in the form of a temperature and a temperature transient and using those parameters to set thresholds in order to limit the torque of the engine so as to prevent degradation of the catalyst, the catalyst and SCR system here are interpreted as components of the powertrain).
wherein the one or more thresholds based on the level two powertrain torque or power urgency assessment level are associated with increased powertrain degradation compared to one or more thresholds for a level one powertrain torque or power urgency assessment level (Paragraph [0068], “The dynamic torque management circuit 183 may be configured to control the transmission 102 to adjust (e.g., limit) dynamic torque of the engine 101 so as to prevent fast temperature transients or oscillations in the exhaust gas temperature and thereby, the SCR catalyst 162 temperature. Such temperature transients may occur due to fast changing load on the engine (e.g., frequently changing road grade, traffic, etc.). Fast temperature transients may degrade performance of the SCR catalyst 162 by causing ammonia desorption and ammonia slip from the SCR catalyst 162. Furthermore, fast temperature transients may also cause the temperature of the SCR catalyst 162 to exceed beyond a maximum allowable temperature of the SCR catalyst 162, which may degrade the SCR catalyst 162.”, here the system is associating a monitored parameter of the engine in the form of a temperature and a temperature transient and using those parameters to set thresholds in order to limit the torque of the engine so as to prevent degradation of the catalyst, the catalyst and SCR system here are interpreted as components of the powertrain) (Paragraph [0078], “The reductant management circuit 188 may also be configured to use the predicted cruise speed state to relax ammonia slip limits of the aftertreatment system 150. For example, the ammonia slip limits may be set to stringent values to ensure that the ammonia slip is within thresholds during transient operation or at low vehicle speed. Predicted cruise speed state may indicate that steady state conditions or high vehicle speed will persist for a specified duration. In such situations, the reductant management circuit 188 maybe configured to relax ammonia slip limits when predicted cruise speed state is active without speed modulation leading to lower reductant consumption and/or lower amount of NOx.”, here the system is adjusting thresholds based on different levels of predicted power from a low or level one assessment to a different threshold for a medium or level two assessment).
Namuduri and Koti are analogous art as they are all generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include threshold levels associated with degradation levels of a powertrain component of Koti in the autonomous vehicle operating method of Namuduri to improve the fuel economy of the system (Koti, Paragraph [0072], "For example, if the SCR catalyst temperature is within or exceeding a desired temperature range, the engine and charge management circuits 184 and 185 may cooperatively increase the load on the electromagnetic device 106 and exert less load on the engine 101, thereby improving fuel economy.”).
However neither Namuduri nor Koti explicitly teach counting an actual total number of times the one or more control parameters exceed the plurality of powertrain torque or power urgency assessment levels during a drive cycle and returning a vehicle to a service center via the autonomous driver responsive to the one or more control parameters exceeding a first threshold level a predetermined number of times after completing a drive cycle in which the first threshold level is exceeded the predetermined number of times.
However, Abari teaches autonomous vehicle control and fleet management methods including 
counting an actual total number of times the one or more control parameters exceed the one or more thresholds for the level one powertrain torque or power urgency assessment levels during a drive cycle (Paragraph [0069], “In particular embodiments, travel data may be collected by autonomous vehicle status monitor 654 ... For instance, vehicle status monitor 654 may record one or more of a number of rides completed by the autonomous vehicle, a number of miles traveled, a time elapsed, and other travel information since the autonomous vehicle last received maintenance.”) (Paragraph [0078], “For example, autonomous vehicle monitor module 614 can maintain status thresholds and/or status rules. In particular embodiments, one or more status thresholds may be defined for various metrics collected by vehicle status monitor 654. For example, the one or more status thresholds may include one or more of a driving time, a number of rides, and a number of miles, among others.”) (Paragraph [0079], " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the system is capable of counting a number of metrics such as rides and miles, and the system is interpreted as being capable of counting other metrics such as the number of times a control parameter exceeds a threshold as taught by Namuduri)
returning a vehicle to a service center via the autonomous driver responsive to the one or more control parameters exceeding a first threshold level a predetermined number of times (Paragraph [0079], " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the autonomous driver is proceeding to a service center after determining that the vehicle status information has exceeded a threshold).
after completing a drive cycle (Paragraph [0022], "After transporting user 145b to the requested destination, transportation management system 110 determined, based on various predictive demand models, that autonomous vehicle 133 should be scheduled for one or more services at service center 120.", here the vehicle is proceeding to a service center after completing a drive cycle)
in which the first threshold level is exceeded the predetermined number of times (Paragraph [0079], " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the autonomous driver is proceeding to a service center after determining that the vehicle status information has exceeded a threshold a predetermined number of times in this case if a metric has exceeded a threshold one time it will be routed to a service center).
Namuduri, Koti, and Abari are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include methodology of counting an actual total number of times the one or more control parameters exceed the plurality of powertrain torque or power urgency assessment levels during a drive cycle and directing an autonomous vehicle to a service center when the system determines service is required taught in Abari in the autonomous vehicle operating method of Namuduri and Koti to improve the safety of the vehicle system by ensuring that the autonomous vehicle system is capable of determining its own operational state without human interaction (Abari, Paragraph [0013], “even without the benefit of frequent and regular human observation or inspection, the autonomous vehicles in the fleet are kept in good working order and that they meet all applicable safety and regulatory requirements”).

Regarding claim 9, the combination of Namuduri, Koti and Abari teach the vehicle operating method as discussed above in claim 8, however Namuduri does not explicitly teach returning the vehicle to the service center via the autonomous driver responsive to the one or more control parameters exceeding a second threshold level a single time after completing the drive cycle in which the second threshold level is exceeded.
However, Abari teaches returning the vehicle to the service center via the autonomous driver responsive to the one or more control parameters exceeding a second threshold level a single time (Paragraph [0079], "In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the autonomous driver is proceeding to a service center after determining that the vehicle status information has exceeded a threshold)
after completing a drive cycle in which the second threshold level is exceeded (Paragraph [0022], "After transporting user 145b to the requested destination, transportation management system 110 determined, based on various predictive demand models, that autonomous vehicle 133 should be scheduled for one or more services at service center 120.", here the system has completed a drive cycle and determined that service is need).
Namuduri and Abari are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include methodology of returning the vehicle to the service center via the autonomous driver responsive to the one or more control parameters exceeding a second threshold level a single time after completing the drive cycle in which the second threshold level is exceeded taught in Abari in the autonomous vehicle operating method of Namuduri to improve the safety of the vehicle system by ensuring that the autonomous vehicle system is capable of determining its own operational state without human interaction (Abari, Paragraph [0013], “even without the benefit of frequent and regular human observation or inspection, the autonomous vehicles in the fleet are kept in good working order and that they meet all applicable safety and regulatory requirements”).

Regarding claim 10, the combination of Namuduri, Koti, and Abari teaches the vehicle operating method as discussed above in claim 8, however Namuduri does not teach requesting vehicle service via a powertrain controller. Abari teaches
further comprising requesting vehicle service via a powertrain controller (Paragraph [0070], "In particular embodiments, autonomous vehicle computing device 650 may request service work based on data recorded by vehicle status monitor 654.").
Namuduri and Abari are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include methodology of requesting vehicle service taught in Abari in the autonomous vehicle operating method of Namuduri to improve the safety of the vehicle system by ensuring that the autonomous vehicle system is capable of determining its own operational state and requesting service without human interaction (Abari, Paragraph [0013], “even without the benefit of frequent and regular human observation or inspection, the autonomous vehicles in the fleet are kept in good working order and that they meet all applicable safety and regulatory requirements”).

Regarding claim 11, the combination of Namuduri, Koti, and Abari teaches the vehicle operating method as discussed above in claim 8, Namuduri further teaches
communicating the powertrain torque or power request and the plurality of powertrain torque or power urgency assessment levels from the autonomous driver to a vehicle controller (Paragraph [0035], "The controller 146 is communication with one or more sensors at driver input pedals to receive signals indicative of pedal position which may reflect both positive and negative acceleration demand. In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction. ", Here the torque request is communicated from the autonomous driver to the controller) (Paragraph [0052], “The Ecomode portion may also output a signal 338 indicative of required torque at a location along the driveline account for the acceleration requests of each of the plurality of control schemes that contribute to determining propulsion system output.”, here the system is showing that the calculations include a plurality of assessments for various control schemes/levels).

Regarding claim 12, the combination of Namuduri, Koti, and Abari teaches the vehicle operating method as discussed above in claim 8, Namuduri further teaches
where adjusting powertrain output torque or power includes adjusting an output torque of an engine (Paragraph [0004], "A vehicle propulsion system includes a combustion engine configured to output a propulsion torque to satisfy a propulsion demand, and a traction electric machine to generate a supplemental torque to selectively supplement the propulsion torque.", here the combustion engine is adjusting its output to satisfy a propulsion demand).

Regarding claim 13, the combination of Namuduri, Koti, and Abari teaches the vehicle operating method as discussed above in claim 8, Namuduri further teaches
where adjusting powertrain output torque or power includes adjusting an output torque of an electric machine (Paragraph [0004], "A vehicle propulsion system includes a combustion engine configured to output a propulsion torque to satisfy a propulsion demand, and a traction electric machine to generate a supplemental torque to selectively supplement the propulsion torque.", here the traction electric machine is adjusted to provide supplemental torque output).

Regarding claim 15, the combination of Namuduri, Koti, and Abari teach the vehicle operating method as discussed above in claim 8, however Namuduri does not explicitly teach one of the control parameters includes the temperature of a catalyst. 
Koti teaches where the one or more control parameters includes a temperature of a catalyst (Paragraph [0072], "For example, if the SCR catalyst temperature is within or exceeding a desired temperature range, the engine and charge management circuits 184 and 185 may cooperatively increase the load on the electromagnetic device 106 and exert less load on the engine 101, thereby improving fuel economy.”, here the system is teaching monitoring the temperature of a catalyst and using that parameter to control a powertrain system).
Namuduri, Abari, and Koti are all analogous art as they are all generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the technique of monitoring the temperature of an Catalyst of Koti in the autonomous vehicle operating method of Namuduri to improve the fuel economy of the system (Koti, Paragraph [0072], "For example, if the SCR catalyst temperature is within or exceeding a desired temperature range, the engine and charge management circuits 184 and 185 may cooperatively increase the load on the electromagnetic device 106 and exert less load on the engine 101, thereby improving fuel economy.”).

Regarding claim 16, Namuduri teaches a vehicle system comprising
a propulsion source (Paragraph [0002], "A vehicle may include an internal combustion engine")
an autonomous driver (Paragraph [0035], "In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction.")
a controller including executable instructions stored in a non-transitory memory (Paragraph [0091], "Similarly, the processes, methods, or algorithms can be stored as data and instructions executable by a controller or computer in many forms including, but not limited to, information permanently stored on non-writable storage media")
to receive a powertrain torque or power request (Paragraph [0035], "The controller 146 is communication with one or more sensors at driver input pedals to receive signals indicative of pedal position which may reflect both positive and negative acceleration demand")
and a powertrain torque or power urgency assessment level (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", here an assessment of the external conditions is being made and an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set) (Paragraph [0052], “The Ecomode portion may also output a signal 338 indicative of required torque at a location along the driveline account for the acceleration requests of each of the plurality of control schemes that contribute to determining propulsion system output.”, here the system is showing that the calculations include a plurality of assessments for various control schemes/levels)
 via the autonomous driver (Paragraph [0035], "In certain alternative examples, such as a self-driving autonomous vehicle, acceleration demand may be determined by a computer that is either on-board or off-board of the vehicle 10 without driver interaction.", here the system is performing the above functions via an autonomous system)
wherein the powertrain torque or urgency assessment level generated to govern one or more control parameters for powertrain operation of a vehicle is a level two powertrain torque or power urgency assessment level (The specification of the instant application defines a level two assessment level as “A level two powertrain torque or power urgency level signals the powertrain system that the urgency to deliver the requested powertrain torque is medium” on Pages 16-17) (Paragraph [0038], “Based on the various input signals received by the controller, a processor is programmed to generate possible driving behaviors and execute one or more algorithms to control operation of the propulsion system. ... Algorithm 64 may be used to select a predetermined speed profile based on the forecasted driving events. Algorithm 66 automatically detects high traffic congestion creep conditions and adjusts engine operation to optimize for the low-speed stop and go driving. Algorithm 68 includes a number of different shift schedules for the transmission gear ratio, and shifting may be adjusted based on the forecast driving conditions. ... Algorithm 70 includes logic to selectively deactivate a number of the combustion cylinders of the engine when sufficiently low torque output is required such that a portion of the overall number of cylinders is sufficient to satisfy torque demand.”, here the system is analyzing the future driving needs of the vehicle in order to determine an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set including a plurality of assessments for various control schemes/levels which the examiner is interpreting as including a medium level assessment)
adjust one or more threshold levels based on the level two powertrain torque or power urgency assessment level (Paragraph [0072], "Once Ecomode is engaged, a different torque range may be applied as a criteria to maintain the Ecomode.", here the threshold has been changed to an alternative one as a result of the assessment that the vehicle has entered "Ecomode" which may be interpreted as a level two assessment level)
and adjust powertrain output torque or power based on the one or more thresholds for the level two powertrain torque or power urgency assessment level in response to the powertrain torque or power request (Paragraph [0004], "The controller is also programmed to issue a command indicative of a required axle torque corresponding to the acceleration demand. The controller is further programmed to engage at least one fuel conservation action in response to the required axle torque being within a first predetermined torque threshold range.", here the controller is adjusting the output torque based on the acceleration demand).
However, Namuduri does not explicitly teach that the thresholds can be associated with degradation levels of the powertrain system.
Koti teaches a vehicle equipped with an aftertreatment system with a controller and adjust elements of the system based on the load required by a route including
one or more thresholds associated with powertrain degradation levels (Paragraph [0068], “The dynamic torque management circuit 183 may be configured to control the transmission 102 to adjust (e.g., limit) dynamic torque of the engine 101 so as to prevent fast temperature transients or oscillations in the exhaust gas temperature and thereby, the SCR catalyst 162 temperature. Such temperature transients may occur due to fast changing load on the engine (e.g., frequently changing road grade, traffic, etc.). Fast temperature transients may degrade performance of the SCR catalyst 162 by causing ammonia desorption and ammonia slip from the SCR catalyst 162. Furthermore, fast temperature transients may also cause the temperature of the SCR catalyst 162 to exceed beyond a maximum allowable temperature of the SCR catalyst 162, which may degrade the SCR catalyst 162. The dynamic torque management circuit 183 may be configured to dynamically manage torque by controlling the transmission 102, for example, by limiting torque based on the predicted load or predicted SCR temperature so as to beneficially avoid both fast temperature transients, prevent the SCR temperature from exceeding the maximum allowable temperature, reduce ammonia slip and provide efficient reductant use.”, here the system is associating a monitored parameter of the engine in the form of a temperature and a temperature transient and using those parameters to set thresholds in order to limit the torque of the engine so as to prevent degradation of the catalyst, the catalyst and SCR system here are interpreted as components of the powertrain)
wherein the one or more thresholds based on the level two powertrain torque or power urgency assessment level are associated with increased powertrain degradation compared to one or more thresholds for a level one powertrain torque or power urgency assessment level (Paragraph [0068], “The dynamic torque management circuit 183 may be configured to control the transmission 102 to adjust (e.g., limit) dynamic torque of the engine 101 so as to prevent fast temperature transients or oscillations in the exhaust gas temperature and thereby, the SCR catalyst 162 temperature. Such temperature transients may occur due to fast changing load on the engine (e.g., frequently changing road grade, traffic, etc.). Fast temperature transients may degrade performance of the SCR catalyst 162 by causing ammonia desorption and ammonia slip from the SCR catalyst 162. Furthermore, fast temperature transients may also cause the temperature of the SCR catalyst 162 to exceed beyond a maximum allowable temperature of the SCR catalyst 162, which may degrade the SCR catalyst 162.”, here the system is associating a monitored parameter of the engine in the form of a temperature and a temperature transient and using those parameters to set thresholds in order to limit the torque of the engine so as to prevent degradation of the catalyst, the catalyst and SCR system here are interpreted as components of the powertrain) (Paragraph [0078], “The reductant management circuit 188 may also be configured to use the predicted cruise speed state to relax ammonia slip limits of the aftertreatment system 150. For example, the ammonia slip limits may be set to stringent values to ensure that the ammonia slip is within thresholds during transient operation or at low vehicle speed. Predicted cruise speed state may indicate that steady state conditions or high vehicle speed will persist for a specified duration. In such situations, the reductant management circuit 188 maybe configured to relax ammonia slip limits when predicted cruise speed state is active without speed modulation leading to lower reductant consumption and/or lower amount of NOx.”, here the system is adjusting thresholds based on different levels of predicted power from a low or level one assessment to a different threshold for a medium or level two assessment).
Namuduri and Koti are analogous art as they are all generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include threshold levels associated with degradation levels of a powertrain component of Koti in the autonomous vehicle operating method of Namuduri to improve the fuel economy of the system (Koti, Paragraph [0072], "For example, if the SCR catalyst temperature is within or exceeding a desired temperature range, the engine and charge management circuits 184 and 185 may cooperatively increase the load on the electromagnetic device 106 and exert less load on the engine 101, thereby improving fuel economy.”).
However, neither Namuduri nor Koti explicitly teach requesting vehicle service responsive to one or more Page 44 of 46Record ID 84173547 vehicle control parameters exceeding one or more threshold levels based on the powertrain torque or power urgency assessment 
However, Abari teaches autonomous vehicle control and fleet management methods including 
monitoring one or more control parameters of powertrain components relative to the one or more thresholds for the level one powertrain torque or power urgency assessment level (Paragraph [0069], “In particular embodiments, travel data may be collected by autonomous vehicle status monitor 654 ... For instance, vehicle status monitor 654 may record one or more of a number of rides completed by the autonomous vehicle, a number of miles traveled, a time elapsed, and other travel information since the autonomous vehicle last received maintenance.”) (Paragraph [0078], “For example, autonomous vehicle monitor module 614 can maintain status thresholds and/or status rules. In particular embodiments, one or more status thresholds may be defined for various metrics collected by vehicle status monitor 654. For example, the one or more status thresholds may include one or more of a driving time, a number of rides, and a number of miles, among others.”, here the system is monitoring control parameters via the status monitor and those control parameters can be related to status thresholds relative) 
counting an actual total number of times the one or more control parameters exceed the one or more thresholds for the level one powertrain torque or power urgency assessment level during a drive cycle (Paragraph [0069], “In particular embodiments, travel data may be collected by autonomous vehicle status monitor 654 ... For instance, vehicle status monitor 654 may record one or more of a number of rides completed by the autonomous vehicle, a number of miles traveled, a time elapsed, and other travel information since the autonomous vehicle last received maintenance.”) (Paragraph [0078], “For example, autonomous vehicle monitor module 614 can maintain status thresholds and/or status rules. In particular embodiments, one or more status thresholds may be defined for various metrics collected by vehicle status monitor 654. For example, the one or more status thresholds may include one or more of a driving time, a number of rides, and a number of miles, among others.”) (Paragraph [0079], " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the system is monitoring control parameters relative to status thresholds and is capable of counting a number of metrics such as rides and miles, and the system is interpreted as being capable of counting other metrics such as the number of times a control parameter exceeds a threshold as taught by Namuduri)
request vehicle service (Paragraph [0070], "In particular embodiments, autonomous vehicle computing device 650 may request service work based on data recorded by vehicle status monitor 654.", here the system is requesting vehicle service)
responsive to one or more vehicle control parameters of powertrain components exceeding the one or more threshold levels based on the level one powertrain torque or power urgency assessment (Paragraph [0079], " In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the autonomous driver is proceeding to a service center after determining that the vehicle status information has exceeded a threshold and it is interpreted by the examiner that these thresholds can be related to powertrain components) (Paragraph [0079], "In particular embodiments, the autonomous vehicle status information received from vehicle status monitor 654 may be compared to the one or more thresholds. If one or more metrics have exceeded a threshold, the autonomous vehicle may be routed to a service center.", here the system is routed to a service center in response to a parameter exceeding a threshold). 
Namuduri and Abari are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include methodology of requesting vehicle service responsive to one or more Page 44 of 46Record ID 84173547 vehicle control parameters exceeding one or more threshold levels based on the powertrain torque or power urgency assessment taught in Abari in the autonomous vehicle operating method of Namuduri to improve the safety of the vehicle system by ensuring that the autonomous vehicle system is capable of determining its own operational state and requesting service without human interaction (Abari, Paragraph [0013], “even without the benefit of frequent and regular human observation or inspection, the autonomous vehicles in the fleet are kept in good working order and that they meet all applicable safety and regulatory requirements”).

Regarding claim 17, the combination of Namuduri, Koti, and Abari teaches the vehicle operating method as discussed above in claim 16, Namuduri further teaches
where the powertrain torque or power urgency assessment is based on vehicle operating conditions (Paragraph 0038], "The operating system may include a traffic mode calculation algorithm 58 to determine external traffic conditions and implement optimal engine operation based on the forecasted conditions. Algorithm 60 uses vehicle dynamics to calculate required torque at the vehicle wheels, or road load, based on the external conditions.", here an assessment of the external conditions is being made and an urgency of torque requests is being determined based on external conditions and based on that assessment optimal engine performance condition is set).

Regarding claim 19, claim 19 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Koti (US-20200031332) and further in view of Fields (US Patent 10,007,263).

Regarding claim 6, the combination of Namuduri and Koti teaches a vehicle operating method as discussed above in claim 1, however Namuduri does not teach the vehicle systems monitoring vital signs of a human occupant.
Fields teaches autonomous vehicle operating methods and emergency response where the one or more vehicle systems monitor one or more vital signs of a human (Column 32, lines 1-5, "The method may include (1) detecting, via a biometric device, that a driver or passenger of an autonomous or semi-autonomous vehicle is having a medical emergency", here the system is using a biometric device to monitor vital signs and determine if a person is experiencing a medical emergency).
Namuduri and Fields are analogous art as they are both generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the occupant monitoring technology included in Fields in the autonomous vehicle operating method of Namuduri to improve the safety of the vehicle system both to the operator and the other road users (Fields, Column 2, lines 34-37, “These autonomous vehicle operation features may either assist the vehicle operator to more safely or efficiently operate a vehicle or may take full control of vehicle operation under some or all circumstances.”)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Koti (US-20200031332) further in view of Abari (US-20190197798) and further in view of Heap (US-20090118938).

Regarding claim 14, the combination of Namuduri, Koti, and Abari teach the vehicle operating method as discussed above in claim 8, however neither of them teach one of the control parameters including the temperature of an electric energy storage device. Heap teaches 
where the one or more control parameters includes a temperature of an electric energy storage device (Paragraph [0005], "A method for controlling a powertrain system includes monitoring a temperature of the energy storage device", here the system is teaching monitoring the temperature of an energy storage device and using that parameter to control a powertrain system).
Namuduri and Heap are analogous art as they are generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the technique of monitoring the temperature of an electrical storage device of Heap in the autonomous vehicle operating method of Namuduri to minimize the power loss and operating costs of the vehicle propulsion system by optimizing the battery temperature operation point (Heap, Paragraph [0005], “A method for controlling a powertrain system includes monitoring a temperature of the energy storage device, selecting a candidate powertrain system operating point … determining a power loss for operating the powertrain system at the candidate powertrain system operating point, and determining operating costs for operating the powertrain system at the candidate powertrain system operating point associated with the power loss and based upon the temperature of the energy storage device.”).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Koti (US-20200031332) further in view of Abari (US-20190197798) and further in view of Fields (US Patent 10,007,263).

Regarding claim 18, the combination of Namuduri, Koti, and Abari teach the vehicle operating method as discussed above in claim 16, however neither of them teach basing the urgency assessment on the vital signs of a vehicle occupant. Fields teaches
where the powertrain torque or power urgency assessment is based on vital signs of one or more vehicle occupants (Column 32, lines 1-5, "The method may include (1) detecting, via a biometric device, that a driver or passenger of an autonomous or semi-autonomous vehicle is having a medical emergency", here the system is using a biometric device to monitor vital signs and determine if a person is experiencing a medical emergency)( (123) "directing one or more autonomous or semi-autonomous vehicle functionalities or technologies to drive the autonomous or semi-autonomous vehicle from the current GPS location to the hospital to facilitate the driver or passenger receiving medical assistance in a prompt and safe manner", here the system has performed an urgency assessment in determining that the driver needs medical attention and is directing the autonomous system to travel to the hospital in a prompt manner corresponding to a high level of urgency).
Namuduri and Fields are analogous art as they are generally related to the operation and control of autonomous vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the power urgency assessment is based on vital signs of a vehicle occupant taught by Fields in the autonomous vehicle operating method of Namuduri to improve the safety of the vehicle system both to the operator and the other road users (Fields, Column 2, lines 34-37, “These autonomous vehicle operation features may either assist the vehicle operator to more safely or efficiently operate a vehicle or may take full control of vehicle operation under some or all circumstances.”).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namuduri (US-20180105158) in view of Koti (US-20200031332) further in view of Abari (US-20190197798) and further in view of Bellinger (US-20030216847).

Regarding claim 20, the combination of Namuduri, Koti, and Abari teaches the vehicle operating method as discussed above in claim 8, however neither of them teach monitoring the speed of a turbocharger as one of the control parameters. Bellinger teaches
where the one or more vehicle control parameters includes a turbocharger speed (Paragraph [0292], "Alternatively or additionally, control computer 202 may be operable at step 1226 to determine a turbocharger speed value corresponding to an rotational speed of the turbocharger 221, and to determine a suitable turbocharger speed threshold value.", here the system is teaching monitoring a turbocharger speed and setting threshold values for that parameter).
Namuduri and Bellinger are analogous art as they are all generally related to the operation and control of vehicle systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the turbocharger speed monitoring technique of Bellinger in the autonomous vehicle operating method of Namuduri to maximize the fuel economy of the system while allowing for increased engine power (Bellinger, Paragraph [0111], “This type of engine speed limiting scheme forces gear shifting at lower engine speeds under low and moderate engine loads (e.g. downhill and flat road conditions), thereby maximizing fuel economy, while allowing for increased engine power.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662